Fourth Court of Appeals
                                San Antonio, Texas
                                    November 18, 2015

                                   No. 04-15-00466-CV

                           Felix LUERA, Jr. and Bianca Luera,
                                     Appellants

                                             v.

 BASIC ENERGY SERVICES, INC., Basic Energy Services, L.P., ARI Fleet Services, Inc.
                 D/B/A ARI Fleet LT and Servando Garcia,
                               Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 13-06-52391-CV
                      Honorable Richard C. Terrell, Judge Presiding

                                         ORDER

        In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that costs of appeal are taxed
against Appellants Felix Luera, Jr. and Bianca Luera.

      It is so ORDERED on November 18, 2015.


                                              _____________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk